Citation Nr: 0201415	
Decision Date: 02/12/02    Archive Date: 02/20/02

DOCKET NO.  00-09 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an earlier effective date than August 2, 1999, 
for a total disability rating based on individual 
unemployability (TDIU), to include the question of whether 
there was clear and unmistakable error (CUE) in rating 
decisions dated July 1986, September 1986, March 1987, and 
November 1988, which denied entitlement to a TDIU.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from October 1969 to 
October 1971. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which granted the veteran a TDIU effective 
August 2, 1999.  

In rating decisions dated July 1986, September 1986, March 
1987, and November 1988, the RO denied the veteran's claim 
for an increased rating for major depression from 70 percent, 
as well as for a TDIU. 


REMAND

By rating decision dated January 2000, the RO granted a TDIU 
effective 
August 2, 1999.  However, the veteran claims that he is 
entitled to an effective date earlier than that.  

In a January 1986 rating decision, the Board denied the 
veteran's claim for an increased rating for major depression 
from 70 percent and denied a TDIU.  In July 1986, September 
1986, March 1987, and November 1988 rating decisions, the RO 
denied an increased rating for major depression from 70 
percent as well as for a TDIU.  Although the veteran 
underwent a VA examination in February 1990 to determine his 
current level of disability, in the subsequent March 1990 
rating decision, the RO denied the veteran's claim for an 
increased rating for major depression from 70 percent, but 
did not address the issue of a TDIU.

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability occurred, if application is 
received within one year from such date. 38 U.S.C.A. § 
5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(2) (2001).  The 
term "application," while not defined in the statute, is 
broadly construed by regulation to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit." 38 C.F.R. § 3.1(p) (2000).  An informal claim for 
TDIU is raised where a veteran (1) submits evidence of a 
medical disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability.  
Roberson v. Principi, 251 F.3d 1378 (2001); VAOPGCPREC 12-
2001 (July 6, 2001).

In this case, although the RO denied an increased rating for 
major depression from 70 percent in March 1990 and the VA 
psychiatric examination from February 1990 described the 
veteran as unemployable, the RO did not formally adjudicate a 
TDIU claim. See Norris v. West, 12 Vet. App. 413, 421 (1999) 
(an informal TDIU claim remains pending until formally 
adjudicated).

As the claim of a TDIU has remained open since February 5, 
1990 (the date of the VA examination in question), and a TDIU 
was granted effective August 2, 1999, the RO should 
readjudicate the veteran's claim for a TDIU for the period 
earlier than August 2, 1999.  In particular, the RO must 
consider whether a TDIU is warranted effective February 5, 
1990.  

The RO should also consider whether any additional 
development of this claim is warranted under the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Accordingly, this case is REMANDED for the following action:

1.  The RO should obtain all supporting 
documents and medical records related to 
the veteran's PTSD that are not already 
of record.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

3.  Thereafter, the RO should 
readjudicate the claim for a TDIU for the 
period prior to August 2, 1999.  If the 
benefit sought on appeal remains denied, 
the appellant and his attorney should be 
provided a Supplemental Statement of the 
Case (SSOC).  In particular, the RO 
should consider whether a TDIU is 
warranted effective February 5, 1990.  An 
appropriate period of time should be 
allowed for response.  Unless the issue 
of an earlier effective date than August 
2, 1999, for TDIU, to include the 
question of whether there was clear and 
unmistakable error (CUE) in rating 
decisions dated July 1986, September 
1986, March 1987, and November 1988, 
which denied entitlement to a TDIU, is 
rendered moot, the issue should be 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




